DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0012185, filed on 01/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 and 08/31/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 9 and 19-20 are objected to because of the following informalities:
	Regarding claim 9, the claim reads “[…] information about whether each often (10) fingers on left and right hands and each of ten (10) toes on left and right feet have been recognized”, however the examiner believes “often” is a typo and should instead read “of ten”.
Regarding claims 9 and 19, the claims read “wherein the at least one processor is further configured to provide, via the display, information about whether each often (10) fingers on left and right hands and each of ten (10) toes on left and right feet have been recognized” (Claim 9) and “further comprising displaying information about whether each of ten (10) fingers on left and right hands and each of ten (10) toes on left and right feed have been recognized” (Claim 19), however when written this way it appears that the claims are attempting to say that each hand includes 10 fingers and each foot includes 10 toes. The examiner recommends clarifying the claim language such that it is clear that each hand includes 5 fingers and each foot includes 5 toes.
	Regarding claim 20, the claim is directed to a computer program stored in a recording medium. The examiner recommends noting that the recording medium is a “non-transitory computer-readable recording media” as disclosed in [00129] in order to maintain consistent terminology between the specification and the claims and to clarify that the computer program is not a transitory signal.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claims 1 and 11, the claim(s) recite “detect(ing) at least one object of interest, each corresponding to a fetus’s finger or toe in the first ultrasound image; and when the at least one object of interest is detected, place(ing) at least one arrow indicator outside a vicinity of a region of interest corresponding to the detected at least one object of interest, and orientate the at least one arrow indicator toward the region of interest” (Claims 1 and 11). The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing an image by visual inspection by a user. In this case, detecting at least one object of interest and placing at least one arrow indicator outside a vicinity of a region of interest can be practically performed in the human mind by the user viewing an ultrasound image and drawing an arrow which is oriented toward the region of interest. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “processor”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (i.e. probe and display) do not amount to significantly more than the judicial exception these devices are simply tools used to gather the data to generate and display images obtained from the object with which the abstract idea is performed (See MPEP 2106.05(f)). 
Furthermore, the applicant’s specification states “The processor 320 may be configured as one or more processors” [0068];  “The processor 320a may include various software or hardware blocks for an operation of the ultrasound imaging apparatus 300 as well as the B-mode processor 430 and the indicator placement processor 440” [0076]. Therefore, since the processor is generic, no improvements or non-conventional hardware are employed by the apparatus. Therefore, the apparatus utilizes a generic processor as a tool to perform an abstract idea without improving the functioning of the computer.
Regarding claims 2-10 and 12-20, these claims which depend directly or indirectly from claims 1 and 11, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception:
which represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, identifying; see claims 2-6, 12-16, for example); a computer program for performing the abstract idea (see claim 20) and/or constitute insignificant extra-solution activity (i.e. displaying images and information in claims, 7-9 and 17-19).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-11, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 20160042525 A1 “Lee”.
Regarding claims 1 and 11, Lee teaches “An ultrasound imaging apparatus comprising: a probe configured to output ultrasound signals to an object and detect echo signals reflected from the object; a display” (Claim 1) (“Referring to FIG. 1, the apparatus 100 includes an image receiver 110, an ROI acquirer 120, an ROI visualizer 130 and an image output 140” [0043]; [0044] provides that the  “image acquiring device may be an ultrasound examination device that converts a signal of a patient, such as a biological signal, measured by a probe into an electronic signal and converts the electronic signal into an image” and “The image output 140 outputs an image received by the image receiver 110. […] to a display [0045]. Therefore, the apparatus 100 includes 1) an image receiver 110 in the form of an ultrasound examination device with a probe and 2) an image output 140 which outputs an image to the screen (i.e. display);
“A method of controlling an ultrasound imaging apparatus, the method comprising: outputting ultrasound signals to an object and detecting echo signals reflected from the object; generating a first ultrasound image based on the echo signals” (Claim 11) (“FIG. 5 is a flowchart of a method of visualizing an ROI according to an embodiment” [0083] and “In operation 310, the apparatus 100 receives images in sequence. The images received in sequence may be ultrasonic images in units of frames, which are acquired in real time by a probe” [0085] and “Again referring to FIG. 5, if an ROI is acquired from the currently received image, the apparatus 100 visualizes the ROI in operation 330” [0091]. In order for the apparatus 100 to receive ultrasonic images, the probe must output ultrasound signals to an object and detect echo signals reflected from the object. Additionally, in order for the ROI to be visualized, the apparatus must generate an ultrasound image based on the echo signals. Therefore, FIG. 5 constitutes a method of controlling an ultrasound imaging apparatus (i.e. probe to acquire ultrasonic images), the method comprising: outputting ultrasound signals to an object and detecting echo signals reflected from the object and generating a first ultrasound image based on the echo signals.);
“at least one processor configured to generate a first ultrasound image based on the echo signals, detect at least one object of interest, each corresponding to a fetus’s finger or toe in the first ultrasound image, and when the at least one object of interest is detected, place the at least one arrow indicator outside a vicinity of a region of interest corresponding to the detected at least one object of interest, and orientate the at least one arrow indicator toward the region of interest” (Claim 1) and “detecting at least one object of interest, each corresponding to a fetus’s finger or toe in the first ultrasound image; when the at least one object of interest is detected, placing at least one arrow indicator outside a vicinity of a region of interest corresponding to the detected at least one object of interest, and orientating the at least one arrow indicator toward the region of interest” (Claim 11) (“FIG. 4D is another example of ROI visualization in a case where an interest item is a fetus finger or toe and a user designated an ROI in a received image. […] If a fetal finger and toe is found in the current image received at (t), arrows 72 and 73 of different colors are output (corresponding to the right image at the bottom)” [0080]. As shown in FIG. 4D, the arrows 72 and 73 are output onto the ultrasound image near the fetal finger and fetal toe. Therefore, the method carried out by the at least one processor is configured to generate a first ultrasound image based on the echo signals, detect at least one object of interest, each corresponding to a fetus’s finger or toe on the echo signals, and when the at least one object of interest is detected, place the at least one arrow indicator outside a vicinity of a region of interest corresponding to the detected at least one object of interest and orientate the at least one arrow indicator toward the region of interest.).
Regarding claims 5 and 15, Lee teaches “wherein the at least one processor is further configured to place the at least one arrow indicator on a region corresponding to an amniotic fluid in the first ultrasound image” (Claim 5) or “wherein the placing of the at least one arrow indicator comprises placing the at least one arrow indicator on a region corresponding to an amniotic fluid in the first ultrasound image” (Claim 15) (As shown in FIG. 4D, the arrows 72 and 73 are oriented to point toward the finger(s) and toe(s) and extend onto the white region surrounding the fetus. This white region corresponds to the amniotic fluid (i.e. contained in the amniotic sac). Therefore, the at least one processor is further configured to place the at least one arrow indicator on a region corresponding to an amniotic fluid in the first ultrasound.).
Regarding claims 7 and 17, Lee teaches “wherein the at least one processor is further configured to control the display to display the first ultrasound image and a second ultrasound image on the display, detect at least one object of interest in the second ultrasound image when four or fewer objects of interest are detected in the first ultrasound image, and place the at least one arrow indicator for the at least one object of interest detected in the second ultrasound image” (Claim 7) and “further comprising: displaying the first ultrasound image and a second ultrasound image; and detecting at least one object of interest in the second ultrasound image when four or fewer objects of interest are detected in the first ultrasound image and placing the at least one arrow indicator for the at least one object of interest detected in the second ultrasound image” (Claim 17) (“According to another embodiment, the image output 140 may output the current image in a predetermined area of the screen, while outputting on a different area of the screen an image that is designated by a user from among previous images as an image that needs to be maintained” [0045] (displaying first and second images) and determining whether the interest item in the ROI acquired from the current (second) image is identical to an interest item from the previous (first) image (detecting at least one object in the second image) [0023] and “The ROI visualizer 130 visualizes an ROI input by a user or acquired through automatic detection and outputs the ROI on a screen […] In this case, the visualization information may be previously generated by combining first information, which includes, for example, a square, a circle, a free curve, a cross, and an arrow, with second information, which includes, for example a color, a line type, and line thickness” [0047]. Thus, since the user visualizes an ROI output by the ROI visualizer and the fetal finger/toe (i.e. one finger/toe) is identified in the first image (see [0080]), four or fewer objects of interest are detected in the first ultrasound image.  In order to determine whether the interest item (i.e. fetal finger/toe) in the current image (i.e. second image) is identical to the interest item in the previous image ((i.e. first image), the at least one processor must be configured to detect at least one object of interest in the second ultrasound image when four or fewer objects of interest are detected in the first ultrasound image. Furthermore, since the ROI visualizer may output the ROI on a screen and may output previously generated first information (i.e. arrow, see [0047]) and identify the ROI in current images (see [0023] and FIG. 4D) such that they can be compared to previous images, the processor is configured to place the at least one arrow indicator for the at least one object of interest in the second ultrasound image (i.e. the current ultrasound image).). 
Regarding claims 8 and 18, Lee teaches “further comprising an input interface, wherein the at least one processor is further configured to display the first ultrasound image and a second ultrasound image on the display, display on the first ultrasound image, when four or fewer objects of interest are detected in the first ultrasound image, first group arrow indicators respectively corresponding to the four or fewer objects of interest detected in the first ultrasound image and a second group arrow indicator onto the second ultrasound image based on a user input for moving the second group arrow indicator, the user input being received via the input interface” (Claim 8) and “further comprising: displaying the first ultrasound image and a second ultrasound image; displaying on the first ultrasound image, when four or fewer object of interest are detected in the first ultrasound image, first group arrow indicators respectively corresponding to the four or fewer objects of interest detected in the first ultrasound image and a second group arrow indicator visually represented in a different way from the first group arrow indicators; and placing the second group arrow indicator on the second ultrasound image based on a user input for moving the second group arrow indicator” (Claim 18) (Regarding an input interface, Lee discloses “The ROI acquirer may comprise an input receiver configured to acquire one or more ROIs from the current image based on an input” [0009] and “Referring to FIG. 2, the ROI acquirer 120 may include a user input receiver 121 and an ROI detector 122” [0050].
Furthermore, regarding displaying first and second ultrasound images, Lee discloses “According to another embodiment, the image output 140 may output the current image in a predetermined area of the screen, while outputting on a different area of the screen an image that is designated by a user from among previous images as an image that needs to be maintained” [0045]. Therefore, since a current image and a previous image are displayed, the at least one processor is further configured to display the first ultrasound image (i.e. previous image) and a second ultrasound image (i.e. current image) on the display.
Additionally, Lee discloses “FIG. 4D is another example of ROI visualization in a case where an interest item is a fetus finger or toe and a user designates an ROI in a received image. […] Then, it the interest item is continuously detected in subsequent images, the arrows 72 and 73 output with respect to the interest item at (t+b) continues to be output (corresponding to the left image on the bottom). At this point, location and size of an arrow in an image received in real time may be changed according to location and size of the interest item” [0080]. As shown in FIG. 4D, the arrows 72 and 73 are different colors. Thus, when the fetal finger/toe (i.e. one finger or one toe) is found in the current image and subsequent images  the at least one processor is further configured to display on the first ultrasound image, when four or fewer objects of interest are detected in the first ultrasound image, and display arrows 72 and 73 corresponding to first and second group arrow indicators, respectively, corresponding to the objects of interest. Furthermore, since the interest item is continuously detected in subsequent images (i.e. second ultrasound image) such that the arrows 72 and 73 are output thereon and the location and size of the arrow can be changed in real time based on the user designated ROI in the received image, the at least one processor is further configured to place the second group arrow indicator onto the second ultrasound image based on a user input for moving the second group arrow indicator, the user input being received via the input interface.).

Regarding claim 10,  Lee teaches “wherein the at least one processor is further configured to calculate information about reliability in detecting the at least one object of interest and display on the display the information about reliability of the at least one arrow indicator together with the at least one arrow indicator” (“The interest item identifier may be further configured to identify whether the interest item exists in the ROI acquired from the current image, by extracting, from the ROI acquired from the current image, features comprising one or more of shape brightness, texture, and correlation with surrounding areas, and classifying an image pattern of the ROI based on the extracted features” [0011]. The interest item in this case “may include, for example, a lesion, an embryo, or a fetus finger/toe, but is not limited thereto” [0046]. Therefore, since the interest item identifier identifies an interest item (i.e. fetus finger/toe) by extracting features including a correlation, the at least one processor is further configured to calculate information about reliability in detecting the at least one object of interest. 
Furthermore, regarding displaying on the display the information about reliability of the at least one arrow indicator together with the at least one arrow indicator, Lee discloses “If it is determined in operation 333 that the interest item is not identical to the interest item detected from the previous image, information on the interest item is processed in operation 334. […] In addition, the newly detected interest item or an ROI including the same is output in operation 335 to notify a user of the detection” [0094] and “If it is determined in operation 333 that the interest item is identical to an interest item detected from a previous image, visualization information that was output regarding the previous image is output again with respect to an ROI in the current image in operation 336” [0095] and “an ROI information generator configured to generate the information on the acquired ROI; and an image output configured to display the current image and the information on the acquired ROI” [Claim 23]. Therefore, since the ROI information generator generates information on the acquired ROI and information on the interest item is processed and output the user, the processor is further configured to display on the display the information on reliability of the at least one arrow indicator together with the at least one arrow indicator (see 72, 73 in FIG. 4D).). 
Regarding claim 20, Lee teaches “A computer program stored in a recording medium and comprising at least one instruction which, when executed by a processor, causes the processor to perform the method of claim 11” (“The methods and/or operations described above may be recorded, stored or fixed in one or more non-transitory computer-readable storage media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions” [0096]. Therefore, Lee includes a computer program stored in a recording medium (i.e. non-transitory computer-readable storage media) and comprising at least one instruction which, when executed by a processor, causes the processor to perform the method of claim 11.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160042525 A1 “Lee”.
Regarding claims 4 and 14, Lee teaches “wherein the at least one object of interest comprises a plurality of objects of interest, and wherein the at least one processor is further configured to place the at least one arrow indicator to be respectively directed toward the plurality of objects of interest in a direction perpendicular to a virtual line connecting the plurality of objects of interest with one another” (Claim 4) and “wherein the at least one object of interest comprises a plurality of objects of interest, and wherein the placing of the at least one arrow indicator comprises placing the at least one arrow indicator to be respectively directed toward the plurality of objects of interest in a direction perpendicular to a virtual line connecting the plurality of objects of interest with one another” (Claim 14) (As shown in FIG. 4D, the arrows 72 and 73 are directed toward the plurality of objects of interest in a direction perpendicular to the object. Furthermore, in order to be aligned perpendicular to an object, the arrows must be perpendicular to a virtual line connecting the plurality of objects (i.e. either fingers or toes) with one another, however, Lee does not explicitly teach the virtual line connecting the plurality of objects.). 
It would have been obvious to one of ordinary skill to modify the apparatus of Lee to include providing an arrow indicator to be in the direction perpendicular to a virtual line connecting the plurality of objects of interest with one another in order to allow the user to better identify the fetal fingers and/or toes. When an arrow is placed in a perpendicular fashion to an object of interest, the user can more easily identify the region of interest within the image. In order for an arrow to be perpendicular to an object, it must be positioned relative to an explicit (i.e. physically present) or implicit (i.e. virtually or implicitly present) line. Thus, in order to align the arrow perpendicularly, as shown in FIG. 4D of Lee, it would be obvious to include a virtual line connecting the plurality of fingers and/or toes in such that the arrow is aligned perpendicular to the object of interest.
Regarding claims 6 and 16, Lee teaches “wherein the at least one processor is further configured to place, when four fingers or four toes are recognized in the first ultrasound image, a fifth arrow indicator in a direction of a thumb or big toe” (Claim 6) and “wherein the placing of the at least one arrow indicator comprises placing, when four fingers or four toes are recognized in the first ultrasound image, a fifth arrow indicator in a direction of a thumb or big toe” (Claim 16) (“If a fetal finger and toe is found in the current image received at (t), arrows 72 and 73 of different colors are output (corresponding to the right image at the bottom). Then, if the interest item is continuously detected in subsequent images, the arrows 72 and 73 output with respect to the interest item at (t+b) continues to be output (corresponding to the left image on the bottom). At this point, location and size of an arrow in an image received in real time may be changed according to location and size of the interest item” [0080] and “The interest item may include, for example, a lesion, an embryo, or a fetus finger/toe, but is not limited thereto. In this case, the interest item may be preset according to a diagnostic purpose” [0046]. As shown in FIG. 4D, the arrows 72 and 73 are output when the finger(s) and toe(s), respectively, are identified within the ultrasound image. Therefore, since arrow indicators are placed on the image when fingers or toes are detected and the thumb and the big toe are types of fingers/toes, respectively, it would be obvious to provide an arrow indicator to in a direction of a thumb or big toe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Lee to provide a different arrow indicator for each of the five fingers and/or toes in order to allow the user better distinguish the features of the fetal hand and/or foot within the ultrasound image. Providing an arrow indicator for each of the fingers (i.e. including the thumb) and toes (i.e. including the big toe) would allow the user to identify the fingers and toes more easily and therefore assess the development of the phalanges of the fetus. 
Claim(s) 2-3, 9, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160042525 A1 “Lee” and applied to claims 1, 5, 7-8, 10-11, 15, 17-18, and 20 above and further in view of Krakow, D et al., Use of three-dimensional ultrasound imaging in the diagnosis of prenatal-onset skeletal dysplasias, 2003, Ultrasound Obstet Gynecol, 21, 467-472 “Krakow”.
Regarding claims 2-3, 9, 12-13 and 19, Lee teaches “wherein the at least one processor is further configured to recognize fingers that are the at least one object of interest […] and recognize toes that are the at least one object of interest […]” (Claim 3) and “wherein the detecting of the at least one object of interest comprises: recognizing fingers that are the at least one object of interest […]; and recognizing toes that are the at least one object of interest […]” (Claim 13) (“If a fetal finger and toe is found in the current image received at (t), arrows 72 and 73 of different colors are output (corresponding to the right image at the bottom). Then, if the interest item is continuously detected in subsequent images, the arrows 72 and 73 output with respect to the interest item at (t+b) continues to be output (corresponding to the left image on the bottom). At this point, location and size of an arrow in an image received in real time may be changed according to location and size of the interest item” [0080] and “The interest item may include, for example, a lesion, an embryo, or a fetus finger/toe, but is not limited thereto. In this case, the interest item may be preset according to a diagnostic purpose” [0046]. As shown in FIG. 4D, the arrows 72 and 73 are output when the finger(s) and toe(s), respectively, are identified within the ultrasound image. Therefore, since arrow indicators are placed on the image when fingers or toes are detected, the processor must have recognized fingers and toes. 

Lee does not teach “wherein the at least one processor is further configured to detect the at least one object of interest by detecting a shape of a finger bone or toe bone in the first ultrasound image” (Claim 2); “wherein the detecting of the at least one object of interest comprises detecting the at least one object of interest by detecting a shape of a finger bone or toe bone in the first ultrasound image” (Claim 12); “when four or more shapes of finger bones are detected in the first ultrasound image […] when four or more shapes of toe bones are detected in the first ultrasound image” (Claims 3, 13) or “wherein the at least one processor is further configured to provide, via the display, information about whether each often (10) fingers on left and right hands and each of ten (10) toes on left and right feet have been recognized” (Claim 9) and “further comprising displaying information about whether each of ten (10) fingers on left and right hands and each of ten (10) toes on left and right feet have been recognized” (Claim 19).
Krakow is within the same field of endeavor as the claimed invention because it utilizes ultrasound imaging to detect skeletal abnormalities, specifically skeletal dysplasia of fetal hands and feet (see [Abstract and Introduction: Lines 1-3].
Regarding claims 2 and 12, Krakow teaches  “The 3D ultrasound data were saved to permit further evaluation and manipulation one the patients had left the clinic. The data were reviewed to identify ultrasound findings consistent with skeletal dysplasias and to analyze them relative to the 2D findings. […] Hands and feet were evaluated for relative size, posturing and configuration of the phalanges” [Page 468: Patients and Methods: Para. 2, Lines 1-15]. The phalanges of the hands and feet represent the finger and toe bones, respectively. Therefore, since the ultrasound image data is evaluated to distinguish the relative size, posturing, and configuration (i.e. shape) of the fingers and toes (i.e. phalanges), the shape of a finger bone or a toe bone is detected as the at least one object of interest in the first ultrasound image. 
Regarding claims 3 and 13, Krakow teaches in Figure 4 that there are four digits within the ultrasound image. Thus, four or more shapes of finger bones or toe bones are detected within the ultrasound image. 
Regarding claims 9 and 19, Krakow teaches in Figures 4 and 5 ultrasound images of the right hand of a 22-week fetus with achondroplasia (see Figure 2) showing the digits of the hands and feet are evaluated (see [Page 468: Patients and Methods: Para. 2, Lines 1-15]), the images obtained in the examination display information about whether each of ten fingers on the left and right hands and each of ten toes on the left and right feet have been recognized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Lee such that the processor recognizes the finger and toe bones in the first ultrasound image as disclosed in Krakow in order to allow a physician to obtain an accurate information regarding the morphology of the hands and feet and provide, when appropriate, diagnosis of disease, such as skeletal dysplasia. Since typical morphology of hands and feet of human fetus have 5 digits on each, identifying four or more finger or toe bones in a fetal ultrasound image is one of a finite number of techniques which can be used to determine whether a fetus is experiencing skeletal dysplasia or other skeletal abnormalities. This accurate diagnosis allows the physician to determine no disease is present (thus 5 digits on each) or recommend appropriate counseling to manage the condition, if present [Krakow, Introduction: Para. 1]. One would have expected that combining the prior art elements according to known techniques would yield the predictable result of accurately diagnosing a fetus depending on the identified shapes of four or more finger or toe bones.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lazebnik et al. US 20110125016 A1 “Lazebnik” is pertinent to the applicant’s disclosure because it discloses “In one embodiment, the determination is a function of a size parameter, a shape parameter, or both the size and shape parameters. For example, the ultrasound data representing at least a portion of the fetus is filtered. […] The filtering assists segmentation to better distinguish between locations corresponding to the tissue and the skeleton. Alternatively, the filtering distinguishes bone from tissue” [0068] and “The resulting locations labeled as bone may be tested, such as using size and/or shape tests. In contiguous bone regions match an expected bone template, are of likely size, have a likely shape, or match another parameter, then the locations are left as indicated as bone” [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793